DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8, lines 3-5 recite, “a cover including a flame-retardant cloth, the cover including a mountain-fold portion and a valley-fold portion to be bendable with the mountain-fold portion and the valley-fold portion.” This limitation has the following issues:	● As currently written, the recitation of “a mountain-fold portion and a valley-fold portion to be bendable with the mountain-fold portion and the valley-fold portion” is not related to the previously recited structural limitation of the “flame-retardant cloth.” It is unclear if the “mountain-fold portion” and the “valley-fold portion” are intended to be part of the “flame-retardant cloth” or if the “mountain-fold portion” and the “valley-fold portion” are intended to be formed by another portion of the cover.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) in view of Kani et al (US Publication 2008/0276776), herein referred to as Kani.	The examiner notes this rejection is based on a description set forth in the International Preliminary Report on Patentability received on April 9, 2021, in which “Document 1,” i.e., Sugai, is described as having “a dust collecting cover that can be disposed rearward of a rotary grinding wheel of a metal cutting machine on a metal material-placing surface side thereof, the dust collection cover comprising an opening for receiving metal cutting dust, etc. formed during the cutting of the material and a passage through which the metal cutting dust received in the opening is made to flow 
	a dust collecting port (9) configured to receive sparks generated during cutting of the workpiece (the debris from the workpiece, i.e., dust or sparks, enter through dust collection port 9);
	a dust collecting passage (the interior space of the dust collector box 8) through which the sparks received at the dust collecting port are to flow rearward (the debris flows toward an outlet port 12); and
	a guide (annotated fig. 4) configured to guide the sparks into the dust collecting passage. The examiner notes the guide corresponds to the inner angled surfaces of the dust collector box annotated fig. 4, wherein one portion of the guide includes the vertical plate angled away from the cutting plane and another portion includes the slanted interior surface formed on the bottom side of the wall that corresponds to the annotated “top surface.”	Sugai fails to specifically disclose the guide being configured to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port.	However, Kani teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (5) to provide a dust collection system (10) with a dust collecting port (the dust discharge pipe 9 and connector 11a), a dust .	Regarding Claim 2, the modified dust collector box of Sugai substantially disclosed above includes the guide narrows a flow passage area of the dust collecting passage downstream in the dust collecting passage (Kani, paragraph 0041 and see fig. 4 of Kani). Kani teaches the back-flow preventing wall (12) which constitutes the structure that forms the aforementioned guide, narrows the cross-sectional areas of the flow paths (11f; each having a width B).

	Regarding Claim 9, the modified dust collector box of Sugai substantially disclosed above includes the guide includes a plurality of guide walls (Kani, 15a) inclined with respect to a direction in which the sparks flow (flow direction J; Kani, fig. 6), and the plurality of guide walls are between opposing sides of the dust collecting port. The examiner notes Kani teaches a plurality of back-flow preventing structures, wherein the embodiment shown in fig. 6 is provided with a plurality of guide walls (15a~15a) that are inclined with respect to the flow of debris. The examiner notes that any of the embodiments of Kani can be utilized in the rejection of Claim 1 set forth above. 
	Regarding Claim 10, the modified dust collector box of Sugai substantially disclosed above includes the plurality of guide walls are inclined toward one another (Kani, fig. 6). The examiner notes each adjacent portion of a guide wall (15a) of Kani are inclined toward one another. Additionally, Kani teaches an alternative embodiment 
	Regarding Claim 11, the modified dust collector box of Sugai substantially disclosed above includes the plurality of guide walls (Kani, 15a~15a) have dimensions from the dust collecting port (fig. 6; wherein each of the guide walls expand from a single point at an upstream end to a wider section at the downstream end), wherein the dimensions of the guide walls closer to the center of the dust collection passage appear to be larger than the outboard guide walls. Moreover, Kani states the “four back-flow preventing walls 15a are arranged in a row and each has a size smaller than the back-flow preventing wall 12 [in the embodiment of fig. 4]” (paragraph 0049, lines 5-7), wherein with respect to the dimensions of the back-flow preventing walls, Kani states, “the height H of the back-flow preventing wall 12 and/or the inclination angle of the wall parts 12a relative to the flow direction are determined sch that the sum of the cross sectional area of the flow path 11e (defined between the lower end of the back-flow preventing wall 12 an the lower edge of the inside of the connector 11a) and the cross sectional areas of the flow paths 11f (each having the width B) is substantially equal to the cross sectional area (having the width A) shield by the back-flow preventing walls. With this determination, it is possible to achieve a balance between the dust collection function and the back-flow preventing functions of the dust collection device 10” (paragraph 0041, lines 7-18). As such, one having an ordinary skill in the art at the time of the filing of the invention could make the guide elements any reasonable dimension, 
	a body (support arm 3, circular cutting blade 5, handle 10, blade guard 16) including a circular cutting blade (5) for cutting a workpiece including a metal material (the saw blade is capable of cutting a metal material);
	a base (1) having a placement surface (the top of the base 1 on which vice 6 is positioned; see figs. 1 and 2 of Sugai) on which the workpiece is placeable (a workpiece 7 is clamped via vice 6 on said placement surface); and	the dust collector box according to claim 1 (in view of the rejection of claim 1, as modified by Kani).
Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in further view of Matsubara (US Publication 2014/0013911).
	Regarding Claim 4, the modified dust collection box of Sugai substantially disclosed above fails to specifically disclose a receiving portion configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable.	However, Matsubara teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (12) to provide a dust collection system (i.e. first chip guard 20) with a receiving portion (the interior space formed by the contour of the first chip guard 20 formed by the main portion with a “substantially flat plate” shape, the “right covering portion” 21a and the “mount member” 21b; paragraph 0035, lines 17-27) configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable. The examiner notes the “receiving space” of Matsubara is configured to receive covering portion (22a) of second chip guard (22) which is mounted to the rear edge (13a) of the fixed blade guard (13) that surrounds the rotary blade (12), wherein the examiner is interpreting the second chip guard, the fixed blade guard and the rotary blade to constitute the “body” of the stationary cutting machine. The receiving space formed by the structures associated with the first chip guard (20) allows the body to move relative to the base and the portion of the dust collection system fixed thereto without any interference between the structures while maintaining a protective barrier in the direction in which debris flows from a cutting .
	
Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151), Kani (US Publication 2008/0276776) and Matsubara (US Publication 2014/0013911) in further view of Taylor (US Publication 2013/0160625).
	Regarding Claim 5, the modified dust collection box of Sugai substantially disclosed above fails to include the receiving portion is covered in response to the body swinging for cutting.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Taylor such that a flexible cover is provided between the first and second chip guards provided by the modification in view of Matsubara in order to enable a complete enclosure of the rearward debris path throughout an entire range of motion of the body of the stationary cutting machine relative to the dust collector box. The examiner notes such a modification provides the obvious benefit of further increasing the safety of the stationary cutting machine during operation thereof.	Regarding Claim 14, Sugai discloses a dust collector box (8) installable behind a cutting blade (5) of a stationary cutting machine (fig. 1) capable of being used for metalworking for cut a workpiece including a metal material, the dust collector box (8) being installable (via screw 13 and spacer 14; see figs. 1-4) adjacent to a placement surface (base 1) for the workpiece, the dust collector box comprising:

	a dust collecting passage (the interior space of the dust collector box 8) through which the sparks received at the dust collecting port are to flow rearward (the debris flows toward an outlet port 12);	a guide (annotated fig. 4) configured to guide the sparks into the dust collecting passage. The examiner notes the guide corresponds to the inner angled surfaces of the dust collector box annotated fig. 4, wherein one portion of the guide includes the vertical plate angled away from the cutting plane and another portion includes the slanted interior surface formed on the bottom side of the wall that corresponds to the annotated “top surface.”	● Sugai fails to specifically disclose the guide being configured to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port.	However, Kani teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (5) to provide a dust collection system (10) with a dust collecting port (the dust discharge pipe 9 and connector 11a), a dust collecting passage (the interior space provided by container support 11b behind the port), and a guide (“backflow preventing walls 12”) configured to guide the sparks into the dust collecting passage, wherein the guide being configured to prevent the debris entering the dust collecting passage from flowing back to the dust collecting port (paragraph 0010, lines 4-12).	It would have been obvious to one having an ordinary skill in the art at the time of .		● The modified dust collection box of Sugai substantially disclosed above fails to specifically disclose a receiving portion configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable.	However, Matsubara teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (12) to provide a dust collection system (i.e. first chip guard 20) with a receiving portion (the interior space formed by the contour of the first chip guard 20 formed by the main portion with a “substantially flat plate” shape, the “right covering portion” 21a and the “mount member” 21b; paragraph 0035, lines 17-27) configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable. The examiner notes the “receiving space” of Matsubara is configured to receive covering portion (22a) of second chip guard (22) .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in further view of Japanese Patent Document (JP51-047653), herein referred to as “Shield.” 
	Regarding Claim 7, the modified dust collector box of Sugai substantially disclosed above fails to disclose a shield movable to a position at which the shield extends frontward from the dust collecting port to shield a side of the cutting blade.
	However, Shield teaches it is known in the art of debris collection systems for a stationary cutting machine (fig. 2) with a rotary blade (5) to provide a shield (annotated fig. 2 and 4) that is movable (annotated fig. 4) relative to a dust collection box (21) that is capable of shielding a side of the cutting blade (fig. 2). The examiner notes the double arrows identified in annotated fig. 4 show the range of movement of the shield elements with respect to the dust collector box (21), wherein each shield can be locked in place via fastening element (annotated fig. 4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Shield such that at least one shield element is provided so as to extend forward from the dust collection port in order to collect stray sparks and debris elements that shoot off laterally from the cutting location, wherein such a modification increasing the safety of the operator. The addition of a shield also provided an additional benefit in that the shield can at least partially prevent the user to contacting the cutting blade. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
As best understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in view of Rutkowski (US Patent 7,520,201) and further in view of Yamaguchi et al (US Publication 2004/0104203), herein referred to as Yamaguchi.
	Regarding Claim 8, the modified dust collector box of Sugai substantially disclosed above fails to disclose the dust collection box includes a cover including a flame-retardant cloth, the cover including a mountain-fold portion and a valley-fold portion to be bendable with the mountain-fold portion and the valley-fold portion.	However, Rutkowski teaches it is known in the art of debris collection accessories for stationary cutting machines (i.e., chop saw 1) with a cutting blade carried by a pivotable support arm (2) to provide a cover (lid 30 with plate portion 32 and arcuate portion 34) over the blade guard (4) of the cutting machine (1), wherein the arcuate cowling (34) of the cover is in contact with the blade guard (4) to pivot the cover (30) upwardly when the blade guard (4) is in a raised position (fig. 5).  	The examiner notes that Rutkowski does not teach the cover including a mountain-fold portion and a valley-fold portion to be bendable with the mountain-fold portion and the valley-fold portion.	However Yamaguchi teaches it is known in the art of protection systems for cutting machines to provide a curtain made of “a fire-resistant fabric” to prevent damage caused by splatter of extremely hot cutting operation biproducts (col. 1, lines 29-33).
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in view of Lee (US Patent 7,451,758). 	The modified dust collector box of Sugai substantially disclosed above includes a plurality of guide walls (e.g., Kani, fig. 6), wherein the plurality of guide walls (15a~15a) have a generally triangular shape that are all oriented to point upstream toward the dust colleting port such that corresponding faces of the guide walls are all pointing in the same direction, i.e., the faces of the guide walls facing “downward” in the perspective shown in fig. 6 are all inclined in the same direction.	The modified dust collector box of Sugai substantially disclosed above fails to specifically disclose the plurality of guide walls are inclined in the same direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 25, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/26/2022